UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                             No. 97-4987
ABDULLAH RASOOL SHAKOOR, a/k/a
Lee McDonald,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                             No. 98-4385
ABDULLAH RASOOL SHAKOOR, a/k/a
Lee McDonald,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                             No. 98-4477
ABDULLAH RASOOL SHAKOOR, a/k/a
Lee McDonald,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of North Carolina, at Wilmington.
Terrence W. Boyle, Chief District Judge.
(CR-97-64-BO)

Submitted: September 21, 1999

Decided: October 8, 1999
Before MURNAGHAN, WILLIAMS, and MICHAEL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Dean R. Davis, Wilmington, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Abdullah Shakoor pled guilty to conspiring to distribute and pos-
sess with intent to distribute cocaine, in violation of 21 U.S.C. § 846
(1994), and was sentenced to a 320-month prison sentence. He
appeals his conviction and sentence, asserting, through counsel, that
the district court abused its discretion in denying his pro se motions
to withdraw his guilty plea because the court ruled on the motions
without first conducting an evidentiary hearing on his claims that
counsel had a conflict of interest and coerced him into pleading
guilty. Shakoor also contends that counsel provided ineffective assis-
tance. We affirm.

We review the district court's denial of the motions to withdraw
the guilty plea for an abuse of discretion. See United States v. Wilson,
81 F.3d 1300, 1305 (4th Cir. 1996). Withdrawal of a guilty plea is not
a matter of right. See United States v. Moore , 931 F.2d 245, 248 (4th

                    2
Cir. 1991). The defendant bears the burden of showing a "fair and just
reason" for the withdrawal of his guilty plea. See Fed. R. Crim. P.
32(e); United States v. Hyde, 520 U.S. 670, 671 (1997). We have con-
sidered Shakoor's arguments on appeal and find that the district court
did not abuse its discretion in denying Shakoor's motions to withdraw
his guilty plea without first conducting a hearing. See Moore, 931
F.2d at 248 (discussing factors courts consider in deciding whether to
permit withdrawal of plea); see also United States v. Craig, 985 F.2d
175, 179 (4th Cir. 1993) (providing standard for ineffective assistance
claim in context of withdrawal of plea).

Next, Shakoor contends that his counsel provided ineffective assis-
tance by failing to file a motion to withdraw the guilty plea and pre-
sent argument on his behalf at the hearing on the motion. Generally,
claims of ineffective assistance of counsel should be raised in a
motion under 28 U.S.C.A. § 2255 (West Supp. 1999), and not on
direct appeal, unless the record conclusively shows that counsel was
ineffective. See United States v. King, 119 F.3d 290, 295 (4th Cir.
1997). We find that Shakoor has failed to meet the requisite showing
to raise these claims on direct appeal. See id.

Finally, Shakoor has moved to file a pro se supplemental brief, in
which he contends that he should have been permitted to withdraw his
guilty plea because he was actually innocent and that counsel was
ineffective for withholding the allegedly exculpatory information.
Although we grant Shakoor's motion, we find no abuse of discretion
in the district court's refusal to permit Shakoor to withdraw his guilty
plea on the ground alleged in the pro se supplemental brief and
decline to address his ineffective assistance of counsel claim on direct
appeal.

We therefore affirm Shakoor's conviction and sentence. We deny
his motion to have court-appointed counsel removed from the case
and dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3